Citation Nr: 9923981	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-31 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for boils of the face 
and neck.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran, wife, and son 


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
November 1961 to March 1966, and from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
post-traumatic stress disorder (PTSD), hearing loss, 
tinnitus, boils of the face and neck, and malaria.  In 
September 1997, the veteran perfected an appeal in regard to 
the denial of service connection for PTSD and, in October 
1997, he perfected an appeal as to the other issues.  

In February 1998, the veteran and his wife testified before a 
hearing officer at the RO.  At that hearing, the veteran 
withdrew the issues of service connection for hearing loss, 
tinnitus, and malaria from further consideration.  As the 
Board has not yet rendered a final decision in regard to 
those issues, they are properly withdrawn and are not for 
adjudication by the Board.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.204 (1998).  

In May 1999, the veteran, his wife and son testified before 
the undersigned Member of the Board at a personal hearing 
held at the Board in Washington, D.C.  At the hearing, he 
expressed his intention of submitting additional evidence and 
waived his right of RO jurisdiction of that evidence.  See 
38 C.F.R. § 20.1304 (1998).  Following the hearing, 
additional evidence was received from the Marine Corps within 
the time allowed by the undersigned Member of the Board for 
consideration in the veteran's appeal.  





FINDINGS OF FACT

1.  While serving on active duty in the military, the veteran 
had a tour of duty in Vietnam; his service there included 
combat against enemy forces.  

2.  The medical evidence indicates that the veteran has PTSD 
as a result of combat-related stressful incidents during his 
Vietnam service.  

3.  There is no competent medical evidence demonstrating that 
the veteran currently has boils of the face and neck and no 
competent medical evidence of a nexus or link between the 
currently claimed boils of the face and neck and service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).  

2.  The claim for entitlement to service connection for boils 
of the face and neck is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

I.  PTSD

As the VA recognizes that symptoms attributable to PTSD often 
do not appear in service, service connection for PTSD 
requires: (1) a clear, current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Doran v. Brown, 6 Vet. App. 283, 289 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressors occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The incidents that the veteran alleges were stressful to him 
in Vietnam, and which led to him developing PTSD, primarily 
pertain to his position of NCO commander of approximately 
five track vehicles and twenty-eight personnel of whom some 
died in combat or during combat missions.  

In the veteran's case, his service personnel records confirm 
that he served in Vietnam (July 1968 to May 1969), that he 
participated in numerous campaigns for various periods from 
July 1968 to March 1969, and that he was an artillery assault 
man.  Among his awards and decorations, he received the 
Vietnam Campaign Medal, although receipt of that medal, in 
and of itself, does not mean that he was in combat, rather 
that he participated in military campaigns.  He testified 
during his hearings of being in combat and seeing some of his 
personnel killed.  He named fellow serviceman who were killed 
while he was in Vietnam and described incidents in which he 
and his unit came under enemy attack.  Of record is a copy of 
a 1968 letter by the veteran sent to his wife from Vietnam in 
which he mentions, by name, a serviceman who was killed and 
how the incident affected the veteran.  

In the veteran's case, a VA psychiatrist diagnosed PTSD in 
July 1997 (based on the veteran's experiences while serving 
in the Marine Corps in Vietnam).  Also, a September 1998 
statement from Rock Hill Psychiatric Consultants related that 
the veteran has PTSD based on his psychologically traumatic 
experiences, including death and injury to his comrades, 
during his military tour in Vietnam.  These diagnoses are 
sufficient to well ground the claim.  See 38 U.S.C.A. 
§ 5107(b); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The question remains, however, as to whether the veteran, in 
fact, has a credible diagnosis of PTSD when this question is 
considered in light of the remaining criteria for service 
connection for the condition:  namely, credible evidence that 
the claimed stressor(s) actually took place, and of a nexus 
between the stressor(s) and the veteran's symptoms.  

In May 1997, an attempt was made to verify the veteran's 
claimed stressors; however, in a letter dated in June 1997, 
the Marine Corps was unable to verify the claimed stressor 
incidents or individuals involved.  However, subsequent to 
the veteran's personal hearing that was held before the 
undersigned Member of the Board in May 1999, the Marine 
Corps, Awards Branch, confirmed that the veteran is entitled 
to the Combat Action Ribbon for his service in Vietnam.  

Based on the information in the veteran's service personnel 
records showing participation in numerous campaigns against 
the enemy and his confirmed entitlement to the Combat Action 
Ribbon, the Board finds that the veteran engaged in combat 
with the enemy in service, and that his alleged stressors are 
combat-related and consistent with the circumstances of his 
service in Vietnam.  Thus, despite the fact that the RO's 
attempt to corroborate specific stressful in-service 
experiences was unsuccessful, under the circumstances of this 
case, corroboration of the occurrence of specific combat-
related experiences in unnecessary.  

After a careful review of the evidence relevant to this 
issue, the Board finds that the criteria for service 
connection for PTSD are met.  He has a clear diagnosis of 
PTSD.  The Board has determined that the veteran engaged in 
combat with the enemy and his alleged stressors are combat-
related; therefore, his lay testimony and statements are 
accepted as conclusive evidence of the occurrence of the 
stressors.  The medical evidence also suggests that there is 
a nexus between his current PTSD symptomatology and his 
combat-related stressors.  Accordingly, the Board concludes 
that service connection for PTSD is warranted.  

II.  Boils of the Face and Neck

The veteran's service medical records do not show any 
complaints or findings pertaining to boils of his face or 
neck.  Nowhere in these records is there any history of such 
boils.  He was separated from active duty in May 1969.  

In March 1997, the veteran filed his claim for service 
connection for boils of the face and neck.  Although he 
testified at his hearings that he was first treated for a 
boil, the size of an egg on his neck, by a corpsman in 
Vietnam, his service medical records do not support those 
contentions.  The veteran also related that he had been 
receiving treatment for boils from a private physician soon 
after his separation from active duty, the physician was no 
longer in practice and, since records were kept for only ten 
years, any record of such treatment is no longer available.  
The veteran's wife testified that she has seen such boils on 
the veteran since his return from active service and that she 
has helped him self-treat the boils.  

During the veteran's July 1997 VA psychiatric examination, he 
gave a past medical history.  However, he did not mention a 
history of boils on his face and neck.  

As for the veteran's claim for service connection for boils 
of the face and neck, the preliminary question to be answered 
is whether he has presented evidence of a well-grounded 
claim.  A well-grounded claim is not necessarily a claim that 
will ultimately be deemed allowable.  It is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); Murphy, 1 
Vet. App. at 81.  In the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

In the veteran's case, there is no competent medical evidence 
that establishes, in fact, that the veteran currently has, or 
ever has had, boils of the face and neck.  Indeed, there are 
no treatment records for any period subsequent to his 
separation from active duty service reflective of such boils.  
However, even accepting, as credible, the veteran and his 
wife's assertions that he has suffered from recurrent 
condition that he characterizes as boils of the face and 
neck, that has been self-treated, there simply is no medical 
evidence establishing a nexus between any such condition and 
service.  The veteran's service medical records do not 
reflect any complaints, findings, or diagnosis of boils of 
the face and neck.  Significantly, moreover, there is no 
competent opinion linking the currently claimed condition to 
service.  In the absence of competent evidence of the claimed 
condition, and of a nexus between that condition and service, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

While the veteran may well believe that he has recurrent 
boils of the face and neck that are related to his active 
military service, the Board would emphasize that it is the 
province of trained health care professionals to enter 
conclusions that require medical opinion such as the 
diagnosis of a disability, or an opinion as to the etiology 
of that disability.  As the veteran is a lay person without 
medical training or expertise, he is not competent to render 
an opinion on a medical matter (here, medical diagnosis and 
causation); hence, his contentions in this regard have no 
probative value.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Under the circumstances, the Board finds that the veteran has 
not met his initial burden of submitting evidence of a well-
grounded claim for service connection for boils of the face 
and neck; hence, the claim must be denied on that basis.  See 
38 U.S.C.A. § 5107(a).  The Board notes that, in the absence 
of a well-grounded claim, the VA is under no duty to assist 
the veteran in the development of the facts pertinent to the 
claim. See Epps, 126 F.3d at 1468, Grivois, 6 Vet. App. at 
140.  Furthermore, the Board is not aware of the existence of 
any evidence, which, if obtained, would render the claims 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  

As evidenced by the October 1997 statement of the case, the 
RO also considered the well-grounded claim criteria in 
denying the claim, and advised him of the evidence necessary 
to present a plausible claim and the reasons why his current 
claim is inadequate; hence, duty to inform has been met.  See 
38 C.F.R. § 5103(a); Robinette v., Brown, 8 Vet. App. 69, 77-
78 (1995).  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  

In the absence of evidence of a well-grounded claim, service 
connection for boils of the face and neck is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

